Motion of the United States for leave to file a reply to the Exceptions of Mississippi out of time granted. Exceptions to the Report of the Special Master are set for oral argument in due course. Motion of the Special Master for additional compensation and reimbursement of expenses, as set forth in the motion, is granted, and it is ordered that such costs be borne equally by the United States and Mississippi.
Justice Marshall took no part in the consideration or decision of these motions.
[For earlier order herein, see, e. g., 481 U. S. 1011.]